537 So.2d 682 (1989)
Carlos RUIZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 86-2788.
District Court of Appeal of Florida, Third District.
January 24, 1989.
Bennett H. Brummer, Public Defender, and Elliot H. Scherker, Asst. Public Defender, for appellant.
*683 Robert A. Butterworth, Atty. Gen., and Fariba N. Komeily, Asst. Atty. Gen., for appellee.
Before HUBBART, BASKIN and JORGENSON, JJ.

CONFESSION OF ERROR
PER CURIAM.
The state concedes that the trial court erred in sentencing defendant Ruiz in accordance with a negotiated plea to reduced charges. The trial court's sentence, in excess of the statutory maximum, is illegal. See Frison v. State, 533 So.2d 954 (Fla. 5th DCA 1988); Cleveland v. State, 394 So.2d 230 (Fla. 5th DCA 1981). We therefore vacate the sentence and remand for further proceedings. On remand, the state may agree to reduction of the sentence to a legal term, see §§ 794.011(2); 777.04(4)(a); 775.082(3)(b), Fla. Stat. (1981); if the state does not elect that option, the trial court should permit Ruiz to withdraw his plea and proceed to trial on the original charges. See Forbert v. State, 437 So.2d 1079 (Fla. 1983); Cleveland; see also Jolly v. State, 392 So.2d 54 (Fla. 5th DCA 1981).
SENTENCE VACATED; REMANDED FOR FURTHER PROCEEDINGS.